DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 27, and 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 13, 23, 27, 29, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN-109205525-A) in view of  White (US 8752846 B1)

Regarding claim 1, Chen teaches a forked material-handling vehicle (pallet truck as seen in figs.1-6) comprising: a chassis (chassis is the rear vehicle body 2 and front vehicle body 1 as seen in fig.4, page 4, third paragraph from the bottom), and an elongate fork (forks 3, fig.4) including a load wheel assembly (load wheel assembly can be seen below in the attached figure), wherein the fork has a proximal end (proximal end of fork 3 is near body 1 as seen in fig.5 and in the attached figure below) and a distal end (distal end of fork 3 is the end extending away from body 1 as seen in fig.5 and in the attached figure below), wherein the proximal end of the fork is directly or indirectly attached to the chassis (fork 3 is fixed on the rear body 2, figs.4-5, page 4, third paragraph from the bottom), and wherein the load wheel assembly is connected to the fork closer to the distal end than to the proximal end (load wheel assembly is closer to the distal end as seen in fig.5), the load wheel assembly comprising: a non-motorized forward load wheel configured to directly roll on a floor(see attached figure below); a non-motorized rear load wheel configured to directly roll on a floor (see attached figure below). 
Chen fails to teach a non-motorized torque-coupling assembly connected between the forward load wheel and the rear load wheel for coupling torque between the forward load wheel and the rear load wheel. However, White teaches a non-motorized torque-coupling assembly (upper rollers 28f, figs.6-7F, column 2, lines 48-60) connected between the forward load wheel and the rear load wheel for coupling torque between the forward load wheel and the rear load wheel (upper rollers 28f couple the torque between the lower rollers 28f, figs.6-7F, column 2, lines 48-60).
Chen and White are both considered to be analogous to the claimed invention because they are in the same field of load wheel devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen with the teachings of White and add a non-motorized torque-coupling assembly. Doing so would improve grip on uneven surfaces and make it easier to get over small bumps.

	


    PNG
    media_image1.png
    285
    613
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    426
    496
    media_image2.png
    Greyscale


Regarding claim 2, Chen in combination with White, White teaches wherein the torque- coupling assembly comprises a torque-coupling means (upper rollers 28f, figs.6-7F) for coupling torque between the forward load wheel and the rear load wheel (upper rollers 28f couples torque between the lower rollers 28f, figs.6-7F, column 2, lines 48-60).

Regarding claim 3, Chen in combination with White, White teaches wherein the torque- coupling assembly comprises an idler wheel (upper rollers 28f, figs.6-7F, column 2, lines 48-60).

Regarding claim 5, Chen in combination with White, White teaches wherein the torque- coupling assembly includes an idler wheel (upper rollers 28f, figs.6-7F) having an idler wheel surface (idler wheel surface is the outer surface of the rollers 28f, figs.6-7F), and wherein the idler wheel surface has direct contact with a forward load wheel surface of the forward load wheel and a rear load wheel surface of the rear load wheel (upper rollers 28f are in direct contact with the lower rollers 28f, fig.7F, column 2, lines 48-60).

Regarding claim 6, Chen in combination with White, White teaches wherein the torque- coupling assembly is positioned above the forward load wheel and the rear load wheel (upper rollers 28f are positioned above the lower rollers 28f, fig.7F, column 2, lines 48-60).

Regarding claim 13, Chen in combination with White, White teaches wherein the torque-coupling assembly comprises an idler wheel (upper rollers 28f, figs.6-7F), wherein the forward load wheel has a forward axle assembly (axle 35 in slot 36, figs.7A-F, column 3, lines 11-19), wherein the rear wheel has a rear axle assembly (axle 35 in slot 36, figs.7A-F, column 3, lines 11-19), wherein the idler wheel has an idler axle (axle 35 in slot 36, figs.7A-F, column 3, lines 11-19), wherein the torque-coupling assembly is indirectly connected to the idler axle (upper rollers 28f are fit around the axle 35, figs.7A-F), and wherein the torque-coupling assembly at least partly directly or indirectly surrounds the forward axle assembly or the rear axle assembly (torque coupling assembly is mounted on the side plate 32f which surrounds the front and rear axles 35, fiug.7F, column 3, lines 2-5).

Regarding claim 23, Chen in combination with White, Chen teaches wherein the elongate fork comprises: a discrete elongate body (Chen, the elongate body is the part of the fork 3 until the break as seen in figs.4-5 and in the attached figure below); a discrete load wheel module (Chen, everything seen in fig.6 which includes a connecting rod mechanism 4, locking nut assembly 463, and the load wheel assembly), which includes the load wheel assembly; a first interlocking mechanism (Chen, shaft 31 connecting the load wheel module to the elongate body, figs.5-6) detachably connecting the elongate body to the load wheel module; a discrete fork tip (Chen, the fork tip is the part of fork 3 after the break near the distal end as seen in figs.4-5 and in the attached figure below); and a second interlocking mechanism (Chen, shaft 32 connects the load wheel module to the fork tip, figs.5-6) detachably connecting the load wheel module to the fork tip.


    PNG
    media_image3.png
    379
    483
    media_image3.png
    Greyscale



Regarding claim 27, Chen teaches a pallet truck (pallet truck as seen in figs.1-6), comprising: a steer wheel (steer wheel is the large wheel attached to the body 1 as seen in fig.5); a chassis (chassis is the rear vehicle body 2 and front vehicle body 1 as seen in fig.4, page 4, third paragraph from the bottom) operatively connected to the steer wheel; and substantially parallel first and second forks (forks 3, fig.4) operatively connected to and extending from the chassis and configured to hold a load for conveyance by the pallet truck as the pallet truck moves (forks 3 extend from the chassis and can hold a load to be moved), wherein the first fork comprises a first elongate body (the elongate body is the part of the fork 3 until the break as seen in figs.4-5 and in the attached figure above below claim 23), a first load wheel assembly (load wheel assembly can be seen above in the attached figure), and a first fork tip (the fork tip is the part of fork 3 after the break near the distal end as seen in figs.4-5 and in the attached figure above below claim 23), wherein the second fork comprises a second elongate body (the elongate body is the part of the fork 3 until the break as seen in figs.4-5 and in the attached figure above below claim 23), a second load wheel assembly (load wheel assembly can be seen above in the attached figure), and a second fork tip (the fork tip is the part of fork 3 after the break near the distal end as seen in figs.4-5 and in the attached figure above below claim 23), wherein the first load wheel assembly comprises a first non-motorized forward load wheel configured to directly roll on a floor (see attached figure above under claim 1, fig.6), a first non-motorized rear load wheel configured to directly roll on a floor (see attached figure above under claim 1, fig.6), and wherein the second load wheel assembly comprises a second non-motorized forward load wheel configured to directly roll on a floor (see attached figure above under claim 1, fig.6), a second non-motorized rear load wheel configured to directly roll on a floor (see attached figure above under claim 1, fig.6), 
Chen fails to teach and a first non-motorized torque-coupling means connected between the first forward load wheel and the first rear load wheel, and a second non-motorized torque-coupling means connected between the second forward load wheel and the second rear load wheel. However, White teaches a first non-motorized torque-coupling means connected between the first forward load wheel and the first rear load wheel (upper rollers 28f couple the torque between the lower rollers 28f, figs.6-7F, column 2, lines 48-60), and a second non-motorized torque-coupling means connected between the second forward load wheel and the second rear load wheel (upper rollers 28f couple the torque between the lower rollers 28f, figs.6-7F, column 2, lines 48-60).
Chen and White are both considered to be analogous to the claimed invention because they are in the same field of load wheel devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen with the teachings of White and add a non-motorized torque-coupling assembly. Doing so would improve grip on uneven surfaces and make it easier to get over small bumps.

Regarding claim 29, Chen teaches a forked material-handling vehicle (pallet truck as seen in figs.1-6) comprising: a chassis (chassis is the rear vehicle body 2 and front vehicle body 1 as seen in fig.4, page 4, third paragraph from the bottom), and an elongate fork (forks 3, fig.4), and a load wheel assembly (load wheel assembly can be seen above in the attached figure), wherein the fork has a proximal end (proximal end of fork 3 is near body 1 as seen in fig.5 and in the attached figure above) and a distal end (distal end of fork 3 is the end extending away from body 1 as seen in fig.5 and in the attached figure above), wherein the proximal end of the fork is directly or indirectly attached to the chassis (fork 3 is fixed on the rear body 2, figs.4-5, page 4, third paragraph from the bottom), and wherein the load wheel assembly is connected to the fork closer to the distal end than to the proximal end (load wheel assembly is closer to the distal end as seen in fig.5), the load wheel assembly comprising: a non-motorized forward load wheel configured to directly roll on a floor (see attached figure above under claim 1, fig.6); a non-motorized rear load wheel configured to directly roll on a floor (see attached figure above under claim 1, fig.6).
Chen fails to teach a torque-coupling means for coupling torque between the forward load wheel and the rear load wheel. However, White teaches a non-motorized torque-coupling means (upper rollers 28f, figs.6-7F, column 2, lines 48-60) for coupling torque between the forward load wheel and the rear load wheel (upper rollers 28f couple the torque between the lower rollers 28f, figs.6-7F, column 2, lines 48-60).
Chen and White are both considered to be analogous to the claimed invention because they are in the same field of load wheel devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen with the teachings of White and add a non-motorized torque-coupling assembly. Doing so would improve grip on uneven surfaces and make it easier to get over small bumps.

Regarding claim 31, Chen in combination with White, White teaches wherein the torque-coupling assembly has an assembly bottom that is configured to be spaced apart from a floor (upper rollers 28f are mounted on axles 35 on the side plates 32f which are spaced apart from the ground, figs.6-7F).

Regarding claim 32, Chen in combination with White, White teaches wherein the torque-coupling assembly comprises an idler wheel (upper rollers 28f, figs.6-7F), wherein the idler wheel is configured to directly couple force between the forward load wheel and the rear load wheel (upper rollers 28f couples torque between the lower rollers 28f, figs.6-7F, column 2, lines 48-60).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN-109205525-A) in view of White (US 8752846 B1), in further view of Adams (US-4027771-A).

Regarding claim 4, Chen in combination with White teach the forked material-handling vehicle of claim 1, but fail to teach the idler wheel comprises a polymer, polyurethane, or a metal. However, Adams teaches wheel comprises a polymer, polyurethane, or a metal (Wheels 45 can be made of steel, rubber, or polyurethane). 
White and Adams are both considered to be analogous to the claimed invention because they are in the same field of vehicles. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified White with the teachings of Adams and make the idler wheel out of metal or polyurethane. White was moot to the what material the rollers are made of and Adams teaches wheel being made of metal and polyurethane. Having a wheel made of these materials as taught by Adams is known in the art to provide a strong and long-lasting wheel.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN-109205525-A) in view of White (US 8752846 B1), in further view of Maghetti (EP-3466794-A1).

Regarding claim 24, Regarding claim 24, Chen in combination with White teaches further comprising a discrete load wheel module (Chen, everything seen in fig.6 which includes a connecting rod mechanism 4, locking nut assembly 463, and the load wheel assembly) which includes the load wheel assembly, wherein the load wheel module further comprises: a frame (Chen, connecting rod mechanism 4 is made of multiple frame pieces, fig.6), wherein the load wheel assembly is operatively connected to the frame (Chen, load wheel assembly is connected to connecting rod mechanism 4 through adjusting mechanism 46, fig.6). 
Chen in combination with White fails to teach a hydraulic actuator contained within the frame and operatively connected to the load wheel assembly to lower the load wheel hydraulically. However, Maghetti teaches a hydraulic actuator (Maghetti, hydraulic actuators 6 and 13, fig.1) contained within the frame and operatively connected to the load wheel assembly to lower the load wheel hydraulically (Maghetti, actuators 6 and 13 would replace connecting rod 43 and adjusting mechanism 46 of Chen making them contained within the frame as being a part of it, and actuators 6 and 13 operate the wheel 5 from raised to lowered as seen in figs.5-6).
Chen and Maghetti are both considered to be analogous to the claimed invention because they are in the same field of pallet trucks. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen with the teachings of Maghetti and include a hydraulic actuator. Replacing the connecting rod mechanism in Chen with the hydraulic actuators of Maghetti is a simple substitution known in the art to yield predictable results of the pallet truck being able to lift heavier objects.  

Allowable Subject Matter
Claims 7, 9-12, 14, and 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 depends upon claim 1 which is rejected, but claim 7 has the limitation of “the idler wheel diameter is smaller than or equal to the forward wheel radius and the rear wheel radius”. Chen in combination with White, White teaches the idler wheel being identical size to the front and rear roller (fig.7A-F, column 3, lines 46-65). Also having the rollers be the same size in each cartridge allows the upper wheels to protrude above the upper surface (18) and aid in loading and unloading containers (column 3, lines 20-38). Modifying the size of the wheels/rollers would be modifying a modifying reference and would destroy some of the intended use of the upper rollers as taught by White. For the previously mentioned reasons claim 7 has allowable subject matter. 
Claim 9 depends upon claim 1 which is rejected, but claim 9 has the limitation of “wherein the idler wheel height is shorter than or equal to the greater of the forward wheel height and the rear wheel height”. Chen in combination with White. White teaches the upper roller extending above the lower rollers. White teaches that the upper rollers extend above the lower rollers to aid in loading and unloading items, as they extend above the upper surface (18) and the rotation of the wheels helps load items (column 3, lines 20-38). Modifying the upper rollers to be at a height equal to or shorter than the lower rollers would prevent this intended use as well as obstruct objects from being loaded because the wheel rotation of the lower wheel would push the object trying to be loaded the other way. For the reasons previously stated, claim 9 has allowable subject matter. 
Claim 10 depends upon claim 1 which is rejected, but claim 10 has the limitation of “a force-applying coupling assembly configured to elastically couple torque between the forward load wheel and the rear load wheel”. Chen in combination with White, White teaches the torque-coupling assembly being the upper rollers coupling the lower rollers, but does not teach an elastic member being a part of this assembly. There is no reason to modify White to add an elastic member without hindsight. For the above reason claims 11-12, 14, and 25-26 have allowable subject matter.
Claims 11-12, 14, and 25-26 depend upon claim 1 which is rejected, but they all have the limitation of “the torque-coupling assembly comprises a resilient force-applying coupling assembly”.  Chen in combination with White, White teaches the torque-coupling assembly being the upper rollers coupling the lower rollers, but does not teach a resilient member being a part of this assembly. There is no reason to modify White to add a resilient member without hindsight. For the above reason claims 11-12, 14, and 25-26 have allowable subject matter. 
Claim 33 allowed. Applicant has written claim 25 from the non-final in independent form. Claim 33 has the same allowable subject matter as discussed above in claim 25. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.B.S./Examiner, Art Unit 3618        

/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618